          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

JERRON TAYLOR                                              PLAINTIFF
ADC #151346

v.                      No. 4:19-cv-559-DPM

WALKER JOHNSTON, Officer,
Little Rock Police Department,
KENNETH MCMAHAN, Officer,
Little Rock Police Department                          DEFENDANTS


                     AMENDED JUDGMENT

     Taylor's complaint is dismissed with prejudice.




                                     D .P. Marshall Jr.
                                     United States District Judge

                                        19   6rsf   ~01~
